NUMBER 13-15-00428-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JERRY HARTFIELD                                                             Appellant,

                                          v.

STATE OF TEXAS                                                               Appellee.


                     On appeal from 130th District Court
                        of Matagorda County, Texas.



                                    ORDER
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam
      On May 3, 2016, this Court abated this cause and ordered the trial court to conduct

a hearing pursuant to Texas Rule of Appellate Procedure 34.6(e)(3) to determine whether

the record on appeal was complete and whether a hearing that took place on December

19, 2013 should be part of the appellate record. On May 4, 2016, appellant’s counsel

filed a motion to reconsider this Court’s May 3, 2016 order contending that it does not
oppose the addition of the December 19, 2013 to the appellate record. Accordingly, after

due consideration, this Court: (1) grants appellant’s motion to reconsider; (2) withdraws

its May 3, 2016 order; (3) reinstates the case on appeal; and (4) orders the trial court clerk

to file a supplemental record with this Court regarding the December 19, 2013 hearing.

All other relief requested by appellant will be carried with the case.

       IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
5th day of May, 2016.




                                              2